Citation Nr: 0502407	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-33 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from July 3, 1971 
to July 2, 1974.  Prior to July 3, 1971, the appellant had 1 
year and 22 days of active service.  He also had additional 
military service in the National Guard with unverified dates 
of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.                 

By an August 2000 rating action, the RO originally denied 
service connection for degenerative joint disease of the 
right hip as not well grounded.  The veteran did not appeal 
that denial.  The Board observes that the RO correctly 
readjudicated the veteran's claim for service connection for 
degenerative joint disease of the right hip on a de novo 
basis in the July 2002 rating action now on appeal.  When a 
claim has been denied as not well grounded and that denial 
became final between July 14, 1999 and November 9, 2000, the 
VA may readjudicate that claim as if the denial had not been 
made.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096, 2099 
(2000).

In October 2004, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, it was determined that the record would be held open 
for a period of 60 days to allow the veteran to obtain 
additional medical evidence relevant to his claim, to include 
a VA medical opinion.  In this regard, the Board recognizes 
that in November 2004, the appellant submitted additional 
evidence, including a VA medical opinion, and waived initial 
RO consideration of the evidence.  However, for the reasons 
explained below, it is necessary to remand this case to the 
RO for additional development.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 



REMAND

In the instant case, the appellant contends that in 1984, 
while he was undergoing qualifying parachute training at Fort 
Bragg, he injured his right hip while performing a heavy 
equipment jump.  Specifically, in the appellant's October 
2004 Travel Board hearing, the appellant testified that when 
he landed, he "came down on something."  He stated that the 
day after he performed the heavy equipment jump, he 
discovered that he had a bruise over his right hip.  In 
addition, he reported that his right hip was sore and he was 
limping due to his right hip pain.  According to the 
appellant, he considered seeking treatment, but when he went 
to "the unit" and talked to the "higher ups," they told 
him "no pain no gain," and he was discouraged from seeking 
treatment.  Thus, the appellant noted that he did not seek 
any treatment for his right hip pain.  However, he reported 
that because he was having trouble walking, he was placed on 
"light duty."  The appellant stated that for the remainder 
of his service in the National Guard, he did not seek any 
treatment for his right hip, and that he did not have any 
right hip complaints upon his separation examination.  He 
testified that in 1998, he sought treatment for right hip 
pain and had x-rays taken of his right hip.  According to the 
appellant, the x-rays were reported to show an old right hip 
fracture.  In addition, the appellant noted that he was 
diagnosed with degenerative joint disease of the right hip.  
Thus, the appellant maintained that he had fractured his 
right hip in 1984 while he was performing a heavy equipment 
jump, and that due to the right hip fracture, he developed 
arthritis in his right hip.  He also testified that he had no 
hip injuries or complaints during his first period of 
service.  On a VA medical record in September 2002 he 
reported he injured his hip in 1984 while serving as a 
paratrooper in the 82nd Airborne.  

In this case, the appellant has submitted VA Medical Center 
(VAMC) outpatient treatment records, from September to 
November 2002, and a VA medical opinion, dated in October 
2004, in support of his contentions.  The VAMC outpatient 
treatment records reflect that in September 2002, the 
appellant had x-rays taken of his pelvis.  The x-rays were 
reported to show extensive degenerative osteoarthritic 
changes involving the right hip joint, with findings 
suggestive of an old impacted subcapital fracture.  The 
records also reflect that in September 2002, the appellant 
underwent a follow-up examination for his right hip 
arthritis.  At that time, the appellant provided a history of 
his right hip injury in 1984, while performing a heavy 
equipment jump.  The examiner noted that upon a review of the 
appellant's history and his current x-rays showing post-
traumatic degenerative joint disease of the right hip, it was 
reasonable to assume that the appellant had suffered a 
fracture at the time of his incident which had healed, but 
"now with degenerative joint disease."  In addition, in an 
October 2004 VA statement, D.W., N.P. stated that the 
appellant had advanced avascular necrosis of the right hip, 
and that it was more likely than not that the appellant's 
avascular necrosis of the right hip was the direct result of 
the injury he had described, and was exacerbated by 
subsequent jumps wherein he landed on the injured hip.   

The Board notes that the evidence of record includes the 
appellant's DD 214, Report of Separation From Active Duty, 
which shows that he served in the United States Army from 
July 3, 1971 to July 2, 1974.  Thus, the Board observes that 
while the appellant's first period of service has been 
verified, his National Guard service dates have not been 
verified.  The dates of the appellant's active duty, active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) need to be verified.  The Board notes that the RO 
has contacted the National Personnel Records Center (NPRC) in 
St. Louis, Missouri on numerous occasions requesting that 
they search for the appellant's service medical records and 
personnel records from his first period of military service.  
In a May 2002 response, the NPRC stated that they had 
conducted an extensive and thorough search of the records 
among their holdings and that they were unable to locate the 
records identified in the RO's request.  However, the Board 
observes that it does not appear from the evidence of record 
that the RO has ever requested that the NPRC verify the 
appellant's National Guard service dates, including whether 
the appellant had any service which was ACDUTRA or INACDUTRA.  
In addition, it also does not appear that the RO has 
requested verification of the appellant's National Guard 
service dates, including the dates of all periods of ACDUTRA 
and INACDUTRA, from the United States Army Reserve Personnel 
Command (ARPERSCOM, formerly ARPERCEN), in St. Louis.  

In light of the above, given that the appellant contends that 
he injured his right hip in 1984 while he was in the National 
Guard, the Board finds that further efforts should be made in 
order to verify the appellant's period of National Guard 
service.  It is also important to note that confirmation of 
the exact dates of ACDUTRA and INACDUTRA is necessary in that 
if the appellant shows that disease or injury occurred during 
ACDTURA or that injury occurred during INACDUTRA, a claim for 
service connection for the injury or disease could be made.  
The Board recognizes that the appellant has stated that he 
did not seek any medical treatment after his right hip 
injury, and, as such, there would be no relevant treatment 
records to obtain from the appellant's National Guard service 
medical records.  However, the appellant has submitted 
current x-rays which have been interpreted as showing an old 
right hip fracture.  In addition, the appellant has also 
submitted medical evidence which supports his contention that 
the x-rays showing an old right hip fracture are consistent 
with his claimed history of a right hip injury in 1984, while 
he was in the National Guard.  Nevertheless, before a 
determination can be made with respect to whether the alleged 
disease or injury had its initial onset during ACDUTRA or 
INACDUTRA, the exact dates of the appellant's dates of 
service must be shown.  In addition, verification of reserve 
status should include ACDUTRA, as well as INACDUTRA.    

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and request that he provide a summary of 
his National Guard service (and any other 
service in a reserve or national guard 
component to include assignments as a 
paratrooper and duty with the 82nd 
Airborne) since his separation from 
active duty in July 1974, including the 
dates of all periods of active service, 
ACDUTRA and INACDUTRA.  These records may 
include copies of pay documents listing 
specific dates of such service (not a 
summary of retirement points earned).  
These records may also include copies of 
active duty orders, line of duty 
determinations, and other personnel 
assignments including service with the 
82nd Airborne.  Any records or 
information obtained must be made part of 
the claims folder.     

2.  The RO should also make every attempt 
to obtain verification of all periods of 
the appellant's National Guard service, 
to include the dates of all periods of 
active service, ACDUTRA and INACDUTRA and 
unit assignments, from the NPRC, the 
ARPERSCOM, or through other official 
channels, as necessary.  Any records or 
information obtained must be made part of 
the claims folder.  If the search effort 
produces negative results, documentation 
to that effect should be placed in the 
claims file.  

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should review the claims file and 
take all other proper measures to ensure 
full and complete compliance with the 
duty-to-notify and duty-to-assist 
provisions of the VCAA.  Specifically, if 
deemed appropriate, the RO should provide 
the appellant a VA examination for the 
purpose of determining the nature and 
etiology of any current right hip 
degenerative joint disease.   

4.  The RO should then review and re-
adjudicate the issue on appeal.  If the 
action taken is not favorable to the 
veteran, the RO should issue a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



